No. 04-01-00492-CV
In re William H. McKendrick III
Original Mandamus Proceeding
Arising from the 111th District Court, Webb County, Texas 
Trial Court No. 98-CVQ-00007-D2
Honorable Raul Vasquez, Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Karen A. Angelini, Justice
Delivered and Filed:	August 8, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 19, 2001, relator filed a petition for writ of mandamus.  This court has determined
that relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH